14. Strengthening European legislation in the field of information and consultation of workers (vote)
- Motion for a resolution:
- Before the vote:
Mr President, this resolution has been tabled in the name of certain political groups, but the name of the PPE-DE Group does not appear. That might give the impression that we have somehow been excluded from the process, given that we spoke out against having a resolution in the first place as we will shortly be producing a report in committee. However, the fact is that we have been actively involved in the discussions with other groups. We share the general desire to see this legislation reviewed and modernised and have indeed contributed significantly to the text in its final form. I just wanted to record that although we still have certain reservations over some of the wording, I am pleased to confirm that PPE-DE Group policy will be to vote in favour of this resolution.
That concludes the vote.